Case 2:21-cv-03400-JMV-AME Document 12 Filed 04/13/21 Page 1 of 1 PagelD: 485

PFUND McDONNELL, P.C.

ATTORNEYS AT LAW

 

, Jer mit 139 PROSPECY STREET, 2NI

Davip T. PruND* ; 9 PROSPECT STREET, 2ND FLOOR MORRIS COUNTY OFFICE:
Mary C. MCDONNELL# RIDGEWOOD, NEw JERSEY

’ 2001 US HicgHway 46
GERALD A. SHEPARD 07450 Surte 104

Parsippany, NJ 07054

 

Jesse A. BENDER*
TEL: 201-857-5040 New York OFFICE:

Fax: 201-857-5041 170 OLD Country Roan
SUITE 608

Mineoia, NY 11501

# ALSO MEMBER OF NEW YORK BAR

www. pfundmedonnell.com

April 12, 2021

Via ECF

Honorable John Michael Vazquez, U.S.D.J.

United States District Courthouse, District of New Jersey
Martin Luther King Building & U.S. Courthouse

50 Walnut Street

Newark, New Jersey 07102

Re: Vincent LaBarbiera v. Joseph Vartolone, et al.
Civ. Action No. 2:21-cv-3400 (JMV-JBC)
Our File No. 24-5055

Dear Judge Vasquez:

This office represents Defendants Joseph Vartolone, Christopher DiPiazza, and Jeanne
Weber in defense of the above referenced matter.

We are in receipt of Defendant DiPiazza’s April 12, 2021 letter (ECF 11) requesting
additional time to respond to Plaintiffs Motion to remand this matter to state court (ECF 8). As
counsel for the above referenced Defendants, we hereby join in this request that the motion be
carried to May 3, 2021, with submissions being due on April 19, 2021.

Thank you for your consideration to the above.

sspectfully submitted, Qu
C

DTP/deb MARY C. DONNELL
